EXHIBIT 19
   Message

   From:           Nrasib Ali [nali@nstar.ae]
   Sent:           10/2/2017 8:47:47 AM
   To:             Magda Talkhan [mtalkhan@absh.ae]
   ce:             Magda Talkhan [mtalkhanO0@gmail.com]; Reno alberto (USANSTAR) [ralberto @usanstar.com];
                   mjallad@deloitte.com
   Subject:        Re: Northstar Aviation financial statements




   Dear Magda,
   Are you referring to 2016 financials? If yes, the 2016 financials are already finalized and audited and you have already
   received the copies of the same.


   Regards,
   Ali


   Sent from my iPhone


   On Oct2, 2017, at 4:42 PM, Magda Talkhan <mtalkhan@absh.ae> wrote:




   Dear Reno & Nrasib,


   i would like to refer to Article 10, Financial Management of the Memorandum of Association; we are approaching the
   end of 2017 and yet we have not receive or finalize the financial statements; read as follows:


   10.1 The managing director shall prepare the cornpany’s balance sheet and profit and loss account, It shall also prepare
   an annual report of the Company’s activities, its financial position and the proposal for the distribution of profits. Ail the
   above shall be completed within three (3) months from the end of each financial year of the Company.
   10.2 The balance sheet and the profit and loss account shall be submitted to the annual assembly for approval.


   Best regards,
   Magda




   From: Magda Talkhan
   Sent: 28 September 2017 14:53
   To: Nrasib Ali; Magda Talkhan
   Cc: Reno alberto (USANSTAR); miallad@deloitte.com
   Subject: RE: Northstar Aviation financial statements




   Dear Nrasib
   Thankyou for your email.
   The financial statements of the company are ownedby the company, therefore its presentation
   especially the notes to the financial statements maybe suggested by the company
   management. Considering the companylosses, in our opinion, additional disclosures shouldn't be an
   issue for the auditors or a concern in relation to their audit report.
   If they can reissue the Financial Statements with additional disclosures on the notesto financial
   statements then that will be welcomed.


   Regards,




Confidential                                                                                                           NSA001658
   Magda



             Original message--------
   From: Nrasib Ali <nali@nstar.ae>
   Date: 9/28/17 10:51 (GMT+04:00)
   To: Magda Talkhan <mtalkhan@absh.ae>, Magda Talkhan <mtalkhan00@gmail.com>
   Cc: "Reno alberto (USANSTAR)" <ralberto@usanstar.com>, mjallad@deloitte.com
   Subject: RE: Northstar Aviation financial statements

   Dear Magda,
   | will have auditors opinion on the matters if the International accounting standards allow us to state the figures as you
   suggested and auditing standards allow them the additional disclosures on the matters raised. Are you suggesting a
   restatement and reissuance of 2016 audit report or the suggestions are for the future audit reports?


   Dear Jallad,
   Your brief input on the suggestions is needed in reply. We can discuss the possible applications in detail in a meeting
   later.


   Thanks,



                                                                                      +971 (2) 4107430

                                                                                      +971 (2) 4107401

                                                                                      +971 (50) 6117017

                                                                                      nali@nstar.ae

   <image001.png>



   From: Magda Talkhan [mailto:mtalkhan@absh.ae]
   Sent: Thursday, September 28, 2017 10:31 AM
   To: Nrasib Ali <nali@nstar.ae>; Magda Talkhan <mtalkhan00@gmail.com>
   Cc: Reno alberto (USANSTAR) <ralberto@usanstar.com>; mjallad@deloitte.com
   Subject: RE: Northstar Aviation financial statements


   Dear Nrasib,




   To make the subject clear, please find below our comments:




   1.We think that the audit report should be clear and specific that the shareholders’ account in the balance sheet and as
   noted in the audited financial statements as pertaining to distribution to Rotana Jet for advance of future dividends, that
   the same will not be claimed back from the shareholders.    Further, as much as possible this should also be mentioned in
   the management representation letter




   2.Furthermore, the bonuses should be stated and separately noted in the audited financial statements, and should
   specify the names or positions. This should also be mentioned in the management representation letter.




Confidential                                                                                                         NSA001659
   Regards,
   Magda




   From: Nrasib Ali [mailto:nali@nstar.ae]
   Sent: 25 September 2017 15:03
   To: Magda Talkhan; Magda Talkhan
   Cc: Reno alberto (USANSTAR); mjallad@deloitte.com
   Subject: RE: Northstar Aviation financial statements


   Dear Magda,
   Please see the response to the queries below:




   1.   As understood, in the notes to the financial statements and management representation letters, the
   shareholder’s account amounting to AED 14,680,000/- pertains to the distribution of future dividends. Given that the
   company has accumulated losses of AED 103,897,009 as of 31 December 2016, does this mean that if the
   company is dissolved and liquidated, the amount of AED 14,680,000/- would have to be paid back by HH Sheikh
   Ahmed to settle other third party creditors?

   The amount of AED. 14,680,00G0/- of shareholder's account represents the payments made fo H.H. as of 31st Dec.
   2016 and is shown as ‘advance payment against future dividends” since the company has an accumulated loss
   from the previous years (pre-operating expenses).

   The CEO's directives from the beginning were to execute and deliver the contract and to ensure that NorthStar
   stayed solvent and financially sound until the end of the warranty period (Feb 2079). A conservative provision is
   created for the warranties period of aircrafts delivered besides the performance bond with the bank. The auditors
   have no concerns with regards to the liquid strength of the Company.

   There are no third party liabilities besides the normal operating liabilities of the company.

   From our understanding of your reply, HH Sheikh Ahmed might be asked to repay the amount
   anytime? Please confirm.

   My comments are on the financial position of the company whichis strongly backedby the assets through
   the warranty period. Given the strong financial andliquid position of the Company, under current
   management, the advance payment against future dividends in the amount of AE D.14,680,000/- will not
   have to be paid back by HH Sheikh Ahmedif the company is dissolved andliquidated.

   The CEO approved the payments as “dividends” and not as “loan to HLH Sheikh Ahmed” andthat’s howit
   is recordedin the books.

   2.   Key management remuneration asnoted in the financial statements were composed of 1) Salaries and other
   benefits and 2) Terminal Benefits.   Does this include management bonuses? If yes, please advise the amount.

   Yes, the total amount of bonuses is AED 11,721,150/-

   Can you please confirm to which this applies? Is this from inception until 2016? If yes, please provide the
   breakdown per year.

   However, if this only applies to the last financial year (2016), please provide the yearly amounts from
   inception in 2012, and the years thereafter.

   The above amount represents bonuses for the year ended 2016. Here is the detail of bonuses paid to the
   key management from inception to 31 Dec, 2016; (amounts in AED)

                                    2013                     2014                     2015                 2016

                               18,069420                  7,713,084                8,464,665           11,721,150

   Bonuses for the year 2012 & 2013 were paid and recorded in 2013.




Confidential                                                                                                   NSA001660
a
3. Are there any benefits to executive management that are being paid through third party? If yes, is this
       included in the amounts as noted in the Key management remuneration?

        There are NO benefits paid to any of the employees of the company through a third party. — Is your response
       applicable for all years from inception?

       Yes, it is applicable for all the years in operations.

       No third party made any such payments to NSA employees on behalf of NSA at any time.

       Vulcan Management Consultancy was the oniy associated third party with common management contro/
       and it was separately audited until its dissolution.

       4.    How may employees are there that are considered to be Key management where his/her compensation is
       included in the total Key management remuneration as noted in the financial statements?

       Six (6) employees are reported under key management remuneration. - is your response applicable for all years
       trom inception?

      A total of Seven (7) employees were reported under “Key management remuneration” in ail the financial
      years except 2073 where Eight (8) employees are included.



       5.   Are all key management remuneration reported as under General and Administrative or part ofit is charged to
       Cost of Sales? Please advise and provide the breakdown.

      All the key management remuneration is reported under G&A.- is your response applicable for all years from
       inception?

       No. One of the employees was charged to “Cost of sales” in 2076.



       6.   We have not noted any service charges from Vulcan for 2016 can you advise if the related service agreement
       is cancelled and there are no other similar agreements in place?

       The service agreement with Vulcan was cancelled in 2015 and the company was disso/ved in 2016. There are no
       other similar agreements in place with any other third party. — Noted.




       Regards,




                                                                                       +971 (2) 4107430

                                                                                       +971 (2) 4107401

                                                                                       +971 (50) 6117017

                                                                                        nali@nstar.ae


       <image001.png>



       From: Nrasib Ali
       Sent: Sunday, September 24, 2017 12:53 PM
      To: 'Magda Talkhan' <mtalkhan@absh.ae>; Magda Talkhan <mtalkhan00@gmail.com>
       Cc: Reno alberto (USANSTAR) <ralberto@usanstar.com>; mjallad@deloitte.com
       Subject: RE: Northstar Aviation financial statements


       Dear Magda,
       Its taking longer because of older information and | am working on verifying the list of employees included and reported
       under the “Key management remuneration” each year from inception. | will get back to you soon.


       Regards,




   Confidential                                                                                                       NSA001661
                                                                               +971 (2) 4107430

                                                                               +971 (2) 4107401

                                                                               +971 (50) 6117017

                                                                               nali@nstar.ae

   <image001.png>



   From: Magda Talkhan [mailto:mtalkhan@absh.ae]
   Sent: Sunday, September 24, 2017 12:47 PM
   To: Nrasib Ali <nali@nstar.ae>; Magda Talkhan <mtalkhan00@gmail.com>
   Cc: Reno alberto (USANSTAR) <ralberto@usanstar.com>; mjallad@deloitte.com
   Subject: RE: Northstar Aviation financial statements


   Dear Nrasib,
   Any further update, please?
   Kind regards,
   Magda




   From: Nrasib Ali [mailto:nali@nstar.ae]
   Sent: 24 September 2017 09:13
   To: Magda Talkhan
   Cc: Reno alberto (USANSTAR); Magda Talkhan; miallad@deloitte.com
   Subject: RE: Northstar Aviation financial statements


   Good Morning Magda,
   | will get back to you with the details requested.


   Regards,



                                                                               +971 (2) 4107430

                                                                               +971 (2) 4107401

                                                                               +971 (50) 6117017

                                                                               nali@nstar.ae


   <image001.png>



   From: Magda Talkhan [mailto:mtalkhanO0O@gmaiil.com]
   Sent: Wednesday, September 20, 2017 3:52 PM
   To: Nrasib Ali <nali@nstar.ae>
   Cc: Reno alberto (USANSTAR) <ralberto@usanstar.com>; mtalkhan@absh.ae; mjallad@deloitte.com
   Subject: RE: Northstar Aviation financial statements



   Dear Nrasib,



   Thank you for your email. Your reply appears not clear and did notclarify our queries, can you be
   more specific.



   Please see our further clarification and response in red.




Confidential                                                                                       NSA001662
       Regards

       Magda



       1.   As understood, in the notes to the financial statements and management representation letters, the
       shareholder’s account amounting to AED 14,680,000/- pertains to the distribution of future dividends. Given that the
       company has accumulated losses of AED 103,897,009 as of 31 December 2016, does this mean that if the
       company is dissolved and liquidated, the amount of AED 14,680,000/- would have to be paid back by HH Sheikh
      Ahmed to settle other third party creditors?

       The amount of AED. 14,680,000/- of shareholder's account represents the payments made fo H.H. as of 31st Dec.
       2016 and is shown as ‘advance payment against future dividends”since the company has an accumulated loss
       from the previous years (pre-operating expenses).

       The CEO's directives from the beginning were to execute and deliver the contract and to ensure that NorthStar
       stayed solvent and financially sound until the end of the warranty period (Feb 2079). A conservative provision is
       created for the warranties period of aircrafts delivered besides the performance bond with the bank. The auditors
       have no concerns with regards to the liquid strength of the Company.

       There are no third party liabilities besides the normal operating liabilities of the company.

      From our understanding of your reply, HH Sheikh Ahmed might be asked to repay the amount
       anytime? Please confirm.

       2.   Key management remuneration asnoted in the financial statements were composed of 1) Salaries and other
       benefits and 2) Terminal Benefits.   Does this include management bonuses? If yes, please advise the amount.

       Yes, the total amount of bonuses is AED 11,721,150/-

       Can you please confirm to which this applies? Is this from inception until 2016? If yes, please provide the
       breakdown per year.

       However, if this only applies to the last financial year (2016), please provide the yearly amounts from
       inception in 2012, and the years thereafter.

a
3. Are there any benefits to executive management that are being paid through third party? If yes, is this
       included in the amounts as noted in the Key management remuneration?

        There are NO benefits paid to any of the employees of the company through a third party. — Is your response
       applicable for all years from inception?

       4.    How may employees are there that are considered to be Key management where his/her compensation is
       included in the total Key management remuneration as noted in the financial statements?

       Six (6) employees are reported under key management remuneration. - is your response applicable for all years
       trom inception?

       5.   Are all key management remuneration reported as under General and Administrative or part ofit is charged to
       Cost of Sales? Please advise and provide the breakdown.

      All the key management remuneration is reported under G&A.- is your response applicable for all years from
       inception?



       6.   We have not noted any service charges from Vulcan for 2016 can you advise if the related service agreement
       is cancelled and there are no other similar agreements in place?

       The service agreement with Vulcan was cancelled in 2015 and the company was dissolved in 2016. There are no
       other similar agreements in place with any otherthird party. — Noted.



       On Sep 20, 2017 09:36, "Nrasib Ali" <nali@nstar.ae> wrote:

        Dear Magda,
        The queries in relation to NSA financials are answered in blue.




   Confidential                                                                                                    NSA001663
    1.   As understood, in the notes to the financial statements and management representation letters, the shareholder’s
    account amounting to AED 14,680,000/- pertains to the distribution of future dividends. Given that the company has
    accumulated losses of AED 103,897,009 as of 31 December 2016, does this mean that if the company is dissolved and
    liquidated, the amount of AED 14,680,000/- would have to be paid back by HH Sheikh Ahmed to settle other third party
    creditors?


    The amount of AED. 14,680,000/- of shareholder’s account represents the payments madeto H.H. as of 31st
    Dec. 2016 and is shown as “advance payment against future dividends” since the company has an
    accumulated loss from the previous years (pre-operating expenses).
    The CEO's directives from the beginning were to execute and deliver the contract and to ensure that NorthStar
    stayed solvent and financially sound until the end of the warranty period (Feb 2019). A conservative provisionis
    created for the warranties period of aircrafts delivered besides the performance bond with the bank. The auditors have
    no concerns with regards to the liquid strength of the Company.
    There are no third party liabilities besides the normal operating liabilities of the company.


    2.   Key management remuneration as noted in the financial statements were composed of 1) Salaries and other
    benefits and 2) Terminal Benefits. Does this include management bonuses? If yes, please advise the amount.
    Yes, the total amount of bonuses is AED 11,721,150/-


    3.   Are there any benefits to executive management that are being paid through a third party? If yes, is this included
    in the amounts as noted in the Key management remuneration?


    There are NO benefits paid to any of the employees of the company through a third party.


    4.   How may employees are there that are considered to be Key management where his/her compensation is
    included in the total Key management remuneration as noted in the financial statements?


    Six (6) employees are reported under key management remuneration.


    5.   Areall key management remuneration reported as under General and Administrative or part of it is charged to
    Cost of Sales? Please advise and provide the breakdown.
    All the key management remuneration is reported under G&A.


    6.   We have not noted anyservice charges from Vulcan for 2016 can you advise if the related service agreement is
    cancelled and there are no other similar agreements in place?
    The service agreement with Vulcan was cancelled in 2015 and the company was dissolved in 2016. There are
    no other similar agreements in place with any other third party.




    Best regards,



                                                                                     +971 (2) 4107430

                                                                                     +971 (2) 4107401

                                                                                     +971 (50) 6117017

                                                                                     nali@nstar.ae


    <image001.png>




Confidential                                                                                                       NSA001664
    From: Magda Talkhan [mailto:mtalkhan@absh.ae]
    Sent: Tuesday, September 19, 2017 3:20 PM
    To: Nrasib Ali <nali@nstar.ae>
    Cc: Magda Talkhan <mtalkhan@absh.ae>; Reno alberto (USANSTAR) <ralberto@usanstar.com>; miallad@deloitte.com
    Subject: Northstar Aviation financial statements


    Dear Nrasib,
    | trust this email finds you well.


    Further to the above subject, | was instructed to send you the following Queries in relation to the Northstar Aviation
    financial statements:


    1.   As understood, in the notes to the financial statements and management representation letters, the shareholder’s
    account amounting to AED 14,680,000/- pertains to the distribution of future dividends. Given that the company has
    accumulated losses of AED 103,897,009 as of 31 December 2016, does this mean that if the company is dissolved and
    liquidated, the amount of AED 14,680,000/- would have to be paid back by HH Sheikh Ahmed to settle other third party
    creditors?


    2.   Key management remuneration as noted in the financial statements were composed of 1) Salaries and other
    benefits and 2) Terminal Benefits. Does this include management bonuses? If yes, please advise the amount.


    3.   Are there any benefits to executive management that are being paid through a third party? If yes, is this included
    in the amounts as noted in the Key management remuneration?


    4.   How may employees are there that are considered to be Key management where his/her compensation is
    included in the total Key management remuneration as noted in the financial statements?


    5.   Areall key management remuneration reported as under General and Administrative or part of it is charged to
    Cost of Sales? Please advise and provide the breakdown.


    6.   We have not noted anyservice charges from Vulcan for 2016 can you advise if the related service agreement is
    cancelled and there are no other similar agreements in place?


    Awaiting your feedback.
    Thank you& best regards,
    Magda




Confidential                                                                                                        NSA001665
